UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 06-4369



UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,

          versus

ENRIQUE MARTINEZ ORTIZ,
                                              Defendant - Appellant.


Appeal from the United States District Court for the Western
District of North Carolina, at Charlotte. Graham C. Mullen, Senior
District Judge. (3:02-cr-00094-11)


Submitted: May 30, 2007                        Decided:   July 5, 2007


Before WILLIAMS, Chief Judge, and WILKINSON and SHEDD, Circuit
Judges.


Affirmed by unpublished per curiam opinion.


Charles R. Brewer, Asheville, North Carolina, for Appellant.
Gretchen C.F. Shappert, United States Attorney, Thomas Cullen,
Assistant United States Attorney, Charlotte, North Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Enrique Martinez Ortiz pled guilty to conspiracy to

possess with intent to distribute marijuana, cocaine, and cocaine

base, in violation of 21 U.S.C. § 846 (2000), conspiracy to import

marijuana into the United States, in violation of 21 U.S.C.A.

§§ 952(a), 960, 963 (West 1999 & Supp. 2007), and conspiracy to

violate several money laundering statutes, in violation of 18

U.S.C.A. § 1956(h) (West 2000 & Supp. 2007).    The district court

sentenced Ortiz to concurrent 151-month prison terms on each count.

Ortiz timely appeals.

           On appeal, Ortiz asserts that the district court failed

to adequately consider his objections to the presentence report

(“PSR”).   Under Rule 32(i)(3)(B) of the Federal Rules of Criminal

Procedure, a district court must rule on objections to the PSR or

find that a ruling is unnecessary because the disputed matter will

not affect sentencing or will not be considered in sentencing.

This rule “protect[s] a defendant’s due process rights to be

sentenced on the basis of accurate information, and facilitates

appellate review by furnishing a clear record of the resolution of

disputed facts.” United States v. McCants, 434 F.3d 557, 562 (D.C.

Cir. 2006) (internal quotation marks and citation omitted).

           In his written objections to the PSR, Ortiz challenged

the three-level increase in offense level under U.S. Sentencing

Guidelines Manual (“USSG”) § 3B1.1(b) (2004)for his role in the

offense.   However, at sentencing, Ortiz’s counsel conceded that

there was sufficient evidence to support the enhancement.     Ortiz


                               - 2 -
also objected to the PSR’s finding that he was responsible for

12,742.53 kilograms of marijuana, arguing that he was directly

involved with slightly less than 2000 kilograms of marijuana.                 At

sentencing, the government stated that Ortiz should be responsible

for    only    3400   kilograms   of   marijuana    and   the    district   court

sentenced Ortiz based on this lesser quantity.                  Ortiz could have

objected       at   the   sentencing   hearing     to   the   district   court’s

determination, but he failed to avail himself of the opportunity.

We therefore find that Ortiz cannot now argue that the district

court failed to adequately consider his objection.

               Accordingly, we affirm Ortiz’s sentence.             We dispense

with    oral    argument    because    the   facts and legal contentions are

adequately presented in the materials before the Court and argument

would not aid the decisional process.



                                                                         AFFIRMED




                                       - 3 -